—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated February 26, 1999, which denied his motion for leave to amend his complaint to assert a direct cause of action against the former third-party defendants Car bo Industries, Inc., and Carbo Terminal Corp.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court correctly denied the plaintiffs motion for leave to amend his complaint. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.